*1556
ORDER

PER CURIAM.
The Suggestion for Rehearing En Banc of the United States and the response thereto have been circulated to the full Court. The taking of a vote was requested. Thereafter, a majority of the judges of the Court in regular active service did not vote in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestion is denied.
Circuit Judge SENTELLE would grant the suggestion for rehearing .en banc.
Separate opinion filed by Circuit Judge STEPHEN F. WILLIAMS, concurring in the denial of rehearing en bane.
Separate opinion filed by Circuit Judge SILBERMAN, dissenting from the denial of rehearing en banc.